



Exhibit 10.1.5


This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended. This document may be
used only in connection with our offer and sale of the securities hereunder. You
cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else. A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting __________ in the Human Resources department.







HEALTHSOUTH CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
(Pursuant to the 2016 OMNIBUS PERFORMANCE INCENTIVE PLAN )




This Restricted Stock Unit Agreement (this “Agreement”) is made as of
_____________ (the “Grant Date”), by HealthSouth Corporation, a Delaware
corporation (the “Corporation”), and _____________________ (“Grantee”) pursuant
to the HealthSouth Corporation 2016 OMNIBUS PERFORMANCE INCENTIVE PLAN (the
“Plan”). Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.


1.
Grant of Award. The Corporation hereby grants to Grantee, as of the Grant Date
and subject to the terms and conditions of the Plan and subject further to the
terms and conditions set forth herein, ____________ Restricted Stock Units (the
“RSUs”).

2.
Vesting. The RSUs granted to Grantee shall be fully vested as of the Grant Date
and shall be settled on the second business day (the “Settlement Date”)
following the earlier of (i) the date on which Grantee ceases to serve on the
Board of Directors for any reason or (ii) the date of Grantee’s death or
Disability.

3.
Form of Payment. Each RSU granted hereunder shall represent the right to receive
one share of common stock, par value $.01 per share (the “Common Stock”), of the
Corporation upon the settlement of each RSU, subject to adjustment pursuant to
Section 17.1 of the Plan.

4.
Dividend Equivalents. Additional RSUs shall be credited to Grantee’s account as
of each date (a “Dividend Date”) on which cash dividends or special dividends
and distributions are paid with respect to the Common Stock, provided that the
record date with respect to such dividend or distribution occurs prior to the
Settlement Date. The number of RSUs to be credited to Grantee’s account under
the Plan as of any Dividend Date shall equal the quotient obtained by dividing
(a) the product of (i) the number of the RSUs credited to such account on the
record date for such dividend or distribution and (ii) the per share dividend



{HS199414.1}

--------------------------------------------------------------------------------





(or distribution value) payable on such Dividend Date, by (b) the Fair Market
Value of a share of the Common Stock as of such Dividend Date.
5.
Restrictions on Transfer. RSUs may not be transferred or otherwise disposed of
by Grantee, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of this
Agreement shall be valid, and the Corporation will not transfer any of such RSUs
on its books, nor will any dividends be paid thereon, unless and until there has
been full compliance with such provisions to the satisfaction of the
Corporation. The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.

6.
Approvals. No shares of the Common Stock shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such
shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any issuance of shares to Grantee on
Grantee’s undertaking in writing to comply with such restrictions on the
subsequent disposition of such shares as the Committee shall deem necessary or
advisable as a result of any applicable law or regulation.

7.
Taxes. Grantee understands that Grantee (and not the Corporation) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement. At the time Grantee recognizes taxable income in
respect to the RSUs, Grantee shall owe to the Corporation an amount equal to the
federal, state or local taxes, if any, the Corporation determines it is required
to withhold under applicable tax laws with respect to the payment of the RSUs.
At the Corporation’s discretion, Grantee may satisfy the foregoing requirement
by one or a combination of the following methods: (a) making a payment to the
Corporation in cash or cash equivalents; (b) with the consent of the
Corporation, by authorizing the Corporation to withhold cash otherwise due to
Grantee; (c) authorizing the Corporation to withhold a portion of the shares of
the Common Stock to be received hereunder having a value equal to or less than
the minimum amount required to be withheld or (d) a combination of the
foregoing.

8.
No Voting Rights. The RSUs shall not provide for or confer on Grantee any rights
to vote on matters submitted to the stockholders of the Corporation.

9.
Compliance with Law and Regulations. This Agreement, the RSUs granted hereby and
any obligation of the Corporation hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required.

10.
Incorporation of Plan. This Agreement is made under the provisions of the Plan
(which is incorporated herein by reference) and shall be interpreted in a manner
consistent with it. To the extent that this Agreement is silent with respect to,
or in any way inconsistent with, the



2    

--------------------------------------------------------------------------------





terms of the Plan, the provisions of the Plan shall govern and this Agreement
shall be deemed to be modified accordingly.
11.
Binding Agreement; Successors. This Agreement shall bind and inure to the
benefit of the Corporation, its successors and assigns, and Grantee and
Grantee’s personal representatives and beneficiaries.

12.
Governing Law; Administration and Interpretation. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
The Plan shall be administered by the Committee, pursuant to Section 4 of the
Plan. Furthermore, the interpretation and construction of any provision of the
Plan or of the Award by the Committee shall be final, conclusive and binding. In
the event there is any inconsistency or discrepancy between the provisions of
this Award and the provisions of the Plan, the provisions of the Plan shall
prevail.

13.
Amendment. This Agreement may be amended or modified by the Corporation at any
time. Notwithstanding the foregoing, no amendment or modification that is
adverse to the rights of Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.



[Signature Page Follows]




    


3    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its officer thereunder duly authorized and Grantee has hereunto set
his hand, all as of the day and year set forth below.






HEALTHSOUTH CORPORATION






__________________________
Name:
Title:






The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.




GRANTEE






_____________________________    
[Director name]


Dated as of: __________________, 20___






4    